Citation Nr: 1741565	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for cause of the Veteran's death, to include as due to exposure to herbicide agents.

2.  Entitlement to DIC under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1963 to July 1966.  He died in August 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the appeal rests with the RO in Columbia, South Carolina.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish service connection for the cause of the Veteran's death.  She asserts that the Veteran served in Vietnam, that his military occupational specialty (MOS) exposed him to toxic chemicals and herbicide agents, and that his death was caused by such exposures.  See August 2016 Board Hearing Transcript at 7-8.  

The Veteran's death certificate states that he died in August 2007 and that the immediate cause of death was multiple myeloma, which is subject to presumptive service connection for Veterans exposed to herbicide agents during service.  38 C.F.R. § 3.309(e).  VA treatment records reveal a diagnosis of non-Hodgkin's lymphoma in 2006.  In an undated statement, the Veteran's private doctor, Dr. D., attributed the Veteran's diagnosis of lymphoplasmacytic lymphoma/non-Hodgkin's lymphoma to his presumed exposure to herbicide agents during the Vietnam War.  

Thus, the key issue in this case is whether the Veteran served in the Republic of Vietnam or was exposed to toxic chemicals and/or herbicide agents in service.  The Board notes that the Veteran's DD Form 214 shows that his MOS was light weapons infantryman, and that he had one year and one month of foreign service with the United States Army Pacific (USARPAC).  The evidence of record does not include any additional service personnel records.  On remand, the RO should obtain the Veteran's service personnel records (201 file) and attempt to verify whether the Veteran served in Vietnam.  If toxic chemical and/or herbicide agent exposure is established, a VA medical opinion should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete service personnel records/201 file.  

2.  Attempt to verify the Veteran's alleged exposure to herbicide agents and/or toxic chemicals during his period of service with the USARPAC as a light weapons infantryman through all appropriate sources, in accordance with M21-1, Part IV, subpart ii, chapter 1, section H.  

3.  Then after taking any additional development deemed necessary, readjudicate the issues on appeal, and issue a Supplemental Statement of the Case, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




